Citation Nr: 0738751	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  07-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for removal of all upper teeth due to in-service 
trauma for the purposes of compensation, and, if so, whether 
the claim may be allowed.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In June 1989, the RO denied service connection for a 
dental disability.  The veteran was provided notice of the 
denial, but did not file a timely notice of disagreement and 
that decision is now final.

2.  Evidence received since that June 1989 decision indicates 
the veteran's dental disability may be due to an injury in 
service, and this additional evidence is so significant that 
it must be considered to fairly decide the merits of this 
claim 

3.  The veteran does not have a dental condition or 
disability, to include extracted teeth, as a result of combat 
wounds or other trauma during his active military service.

4.  In July 1992, the RO denied service connection for PTSD; 
and a May 1993 rating decision continued to deny service 
connection for PTSD.  He appealed the decision to the Board.  

4.  An October 2000 Board decision dismissed the appeal for 
service connection for PTSD, finding that the veteran did not 
file a timely substantive appeal to the July 1992 rating 
decision.  

5.  Evidence received since October 2000, when considered by 
itself, or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the PTSD claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1989 RO decision denying the claim for service 
connection for a dental disability are final.  38 U.S.C.A. §§ 
7104-05 (West & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.  New and material evidence has been submitted since the 
June 1989 RO decision to reopen the claim for service 
connection for a dental disability.  38 U.S.C.A. § 5108 (West 
& Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  The criteria for entitlement to service connection for 
removal of teeth, for purposes of compensation, have not been 
met.  38 U.S.C.A. §§ 1110, 1110, 5103, 5103A, 5107 (West & 
Supp. 2007); 38 C.F.R. §§ 3.303, 4.150, 17.161 (2007).

4.  The Board's October 2000 decision dismissing the claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1100, 
20.1103, 20.1105 (2007).

5.  New and material evidence has been submitted since the 
Board's October 2000 decision to warrant reopening the claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background and Law Pertaining to Reopening Claims 

Service medical records reveal that in April 1952 the veteran 
was described as "jumpy" and "restless."  Mild anxiety was 
diagnosed.  No subsequent complaints or findings of anxiety 
were noted, and on separation examination in July 1952, the 
psychiatric evaluation was normal.

A June 1989 dental rating sheet noted that the veteran's 
service dental records were unavailable and there was no 
evidence of trauma.  

In February 1992, the veteran requested service connection 
for PTSD related to an in-service tornado in the summer of 
1949 which allegedly caused him dental injuries and resulted 
in the death of a close friend and fellow serviceman, [redacted] 
[redacted].  He also requested service connection for a 
dental disorder.  

In July 1992, the RO denied service connection for PTSD.

On September 1992 VA PTSD examination, the veteran indicated 
that during active service he was in an area where a tornado 
struck and that he witnessed the death of a friend and the 
injuring of others as a result of the tornado.  The VA 
psychologist stated that the veteran was at least partially 
disabled by his traumatic experience and that his continued 
symptoms contributed to his current low level of psychosocial 
functioning.  Chronic mild to moderate PTSD, major 
depression, and alcohol abuse in remission were diagnosed.

On September 1992 VA psychiatric examination, it was noted 
that even though PTSD was a possible diagnosis, it is an 
unlikely diagnosis for the veteran's psychiatric disorder.  
The psychiatrist noted that the event that the veteran 
experienced had more to do with the death of a close friend, 
which was a depressing event, and that the most appropriate 
diagnosis is a personality disorder.  The following disorders 
were diagnosed: an anxiety disorder, not otherwise specified; 
alcohol dependency, in remission; and a personality disorder, 
not otherwise specified with avoidant and antisocial traits.

A May 1993 rating decision continued to deny service 
connection for PTSD.

A search of the unit records of Barksdale Air Force Base in 
September 1997 found no report of a tornado or the death of a 
serviceman named [redacted]/[redacted] in the summer of 1949.  

A fee basis examination conducted in November 1998 diagnosed 
PTSD based on symptoms and the veteran's history of the 
inservice tornado incident.  

An October 2000 Board decision dismissed the appeal for 
service connection for PTSD, finding that the veteran did not 
file a timely substantive appeal to the July 1992 rating 
decision.  

In November 2002, the veteran again requested service 
connection for PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

A claim disallowed by the RO or the Board may not be reopened 
on the same factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the RO's action regarding this issue.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a claim to reopen is presented, VA must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

B.  Dental Trauma

1.  Petition to Reopen

In this case, the June 1989 decision of the RO was the last 
prior final denial of the claim.  The basis for the RO's 
denial of the claim was that there was no evidence of in-
service dental trauma and that the veteran's service dental 
records were unavailable.

The veteran did not appeal and the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
When a claim is the subject of a prior final denial, it may 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

For purposes of this claim to reopen filed in 1992, "new" 
evidence means evidence not previously submitted to VA 
decision makers that is neither cumulative nor redundant and 
"material" evidence means evidence that bears directly and 
substantially upon the specific matter under consideration 
and, by itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

Evidence has been introduced into the claims file since the 
June 1989 RO decision.  Most significantly, the veteran's 
service dental records were obtained.  They note that most of 
the veteran's upper teeth were removed in June 1950 and 
shortly thereafter.  38 C.F.R. § 3.156(c) provides that, when 
new evidence includes supplemental service department 
records, the prior determination "will be reconsidered."  38 
C.F.R. § 3.156(c) (2007).

The veteran also submitted a report from the National Weather 
Service (NWS) indicating that a tornado struck near Barksdale 
Air Force Base on February 12, 1950, resulting in deaths.  In 
recently submitted statements, the veteran now remembers that 
the tornado incident which fractured many of his upper teeth 
and resulted in the death of a fellow serviceman occurred on 
that date, not in the summer of 1949.  He stated that he did 
not seek dental treatment earlier due to his extreme fear of 
dental treatment.  

This evidence demonstrating that a tornado struck near the 
veteran's base combined with the newly obtained service 
medical records showing that the veteran's remaining upper 
teeth were removed in 1950 is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim, any perceived lack of notice 
or development under the VA's duties to notify and assist a 
veteran regarding such claims should not be considered 
prejudicial.

The Board will now make a discharge examination novo review 
of the claim.  

2.  Duties to Notify and Assist De Novo Claims

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, in the case of a 
claim for disability compensation the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, there is 
no reasonable possibility that an examination or opinion 
would aid in substantiating the veteran's claim that his 
upper teeth were extracted in service due to trauma, as his 
service dental records show that his upper teeth were 
extracted because they were carious and nonrestorable, rather 
than due to in-service trauma.  See McLendon v. Nicholson, 20 
Vet. App. 79, 86 (2006).  As such, the record is sufficient 
for a decision.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

3.  De Novo Analysis

While the service dental records do show that the veteran had 
his remaining upper teeth removed starting in June 1950, an 
X-ray taken in June 1950 noted that all of the veteran's 
remaining upper teeth were carious and non restorable.  Three 
upper teeth were noted to have had periodontal disease and 
were evidence extracted.  In September 1950, the remaining 11 
upper teeth were diagnosed with pulpitis, extracted, and he 
was fitted with an upper denture.   

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  There is no evidence of record that 
the veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  In fact, the 
veteran has been fitted with dentures by the VA.  The veteran 
does not have a service-connected compensable dental 
disability or condition (Class I).  See 38 C.F.R. § 
17.161(a).

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
Although the veteran appears sincere in his belief that his 
teeth were damaged during the tornado in service, the Board 
finds that his statements are simply not creditable in light 
of his service dental records in June 1950, subsequent to the 
putative tornado-related injury noting that the veteran's 
remaining upper teeth were carious and nonrestorable, and 
that the first three teeth were extracted due to periodontal 
disease.  The veteran does not have a service-connected, non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma (Class II(a)).  
38 C.F.R. § 17.161(c).

Therefore, the veteran has not presented any credible or 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.

As noted by the RO in the January 2007 Statement of the Case, 
the veteran is already receiving VA outpatient dental 
treatment; thus, the issue of service connection for a dental 
disorder for the purposes of outpatient treatment is moot and 
need not be considered.  See Mays v. Brown, 5 Vet. App. 302 
(1993).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

C.  PTSD 

The October 2000 Board decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  When a claim 
is the subject of a prior final denial, it may be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

Evidence has been introduced into the claims file since the 
October 2000 Board decision.  VA treatment records note 
diagnoses and treatment for PTSD.  The veteran has also 
submitted a report from the NWS indicating that a tornado 
struck near Barksdale Air Force Base on February 12, 1950, 
resulting in deaths.  In recently submitted statements, the 
veteran now remembers that the tornado incident which 
fractured many of his upper teeth and resulted in the death 
of a fellow serviceman occurred on that date, not in the 
summer of 1949. 

Regarding petitions to reopen, as here, filed on or after 
August 29, 2001, "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id. 

This is evidence that would have to be considered in any fair 
assessment of the merits of the service connection claim as 
it raises a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that new and material 
evidence has been submitted.  Accordingly, the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108.




ORDER

New and material evidence has been received to reopen the 
claim for service connection for removal of all upper teeth, 
the appeal is granted to this extent only.

Service connection for removal of all upper teeth due to 
trauma is denied.

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to for PTSD, the appeal is 
granted to this extent only.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f).  If the claimed stressor is 
not combat related, as in this case, the veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence."

Although the veteran's assertions that he fractured several 
teeth during a tornado has been found to be not credible; a 
search should be made to determine if a serviceman named John 
Casper/Kasper was one of the individuals who died during the 
February 12, 1950, tornado, as the unit records previously 
obtained relate to 1949.  

If the adjudicator concludes that the record establishes that 
[redacted] died during the February 12, 1950, 
tornado, then the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

Accordingly, this appeal is REMANDED for completion of the 
following:

1.  Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.

2.  Request day and operations reports 
for the veteran's unit for February 12, 
1950, to specifically determine whether 
serviceman [redacted] died on 
that day.

3.  If the claimed stressor is verified, 
the veteran should be provided an 
appropriate examination.  The claims file 
and a copy of this remand should be 
reviewed by the examiner as part of the 
overall examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, to include 
psychological testing and an opinion as 
to whether the veteran has PTSD, and if 
so, whether this disorder is as likely as 
not related to the verified stressor.  
The report of examination should include 
a complete rationale for all opinions 
expressed.

4. After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


